 In the Matterof DoINKwoN,YOUNGMAN KWON, NELSON Y.C.KwoN,ESTHER KWON,MARGARET PAI, AND PHILIPPAI, D/B/APOINCIANA CURTAINS,EMPLOYERandCUSTOMUPHOLSTERERS, DRA-,PERM&SIIADE-UNION, LOCALNo.3,UPHOLSTERERS INTERNATIONALUNION, AFL, PETITIONERCase No. 20-RC-1079.-Decided November 16, 1950DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Harry Bamford, hear-ing officer.The hearing officer's rulings made at the. hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in this case, the Boards finds :1.The Employer is engaged in commerce within the meaning ofthe Act.'2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.-A few weeks before June 1, 1950, the Employer entered into separatebargaining contracts bearing the same date with the Petitioner andVenetian Blind Workers Union, Local No. 2565, affiliated with BayCounties District Council of Carpenters and with United Brotherhoodof Carpenters & Joiners of America, AFL, herein called the Intervenor.The Intervenor contends that its contract is a bar to this proceeding.An examination of both contracts reveals that each of them purportsto cover overlapping classifications of the Employer's employees. Inview' of the patent ambiguity as to which contract was intended tocover the employees for which the Petitioner is seeking certification,it is necessary to consider the circumstances surrounding their execu-tion.23Our decisionherein to assert jurisdiction is based on the fact that the Employer oper-ates one plant in Hawaii and anotherhere involvedin California.Some integration existsbetween the two enterprises.Cf.The BordenCompany, Southern Division,91 NLRB 628.2 St.Johns River Shipbuilding Company,52NLRB 958 ;O. B. AndrewsCompany,86NLRB 59.-92'NLRB No. 24.106 POINCIANA CURTAINS107The record shows that in May 1950, the Employer was approachedby agents of the Petitioner and the Intervenor, each seeking to repre-sent its seven employees.The parties agreed that the Petitioner was torepresent three of these employees and that the Intervenor was torepresent the remaining four employees.Thereafter, the Employersigned the aforesaid contracts which were to become effective June 1,1950.According to the. uncontradicted testimony of the Employer,the contract with the Intervenor was not to become effective until theemployees had obtained membership in that union. The record fur-ther shows that none of the employees ever joined the Intervenor andthat the terms of the contract were never put into effect. In view ofthe fact that the Intervenor's contract has never become operative, itis clear that it cannot constitute a bar to an election herein 34.The parties are in general agreement that all of the Employer'semployees other than supervisors constitute an. appropriate unit.They are in dispute, however, as to two sewers, whom the Employerand the Petitioner would include and the Intervenor would excludefrom the unit.The record indicates that the Employers..operations. in makingbamboo curtains are so integrated that it utilizes its small labor poolto the extent that any of the operations may be performed by any ofits employees if the flow of work so requires. The Intervenor presentedno evidence in support of its position that the sewers should be ex-cluded from the bargaining unit.We shall therefore include sewers inthe unit hereinafter found appropriate.We find that all employees of the Employer's San Francisco, Cali-fornia, plant, including sewers; but excluding supervisors as definedin the Act, constitute a unit appropriate for collective bargaining.within the meaning of Section 9 (b) of the Act.[Text of Direction of Election omitted from publication in thisvol ii-ine.MEMBER HOUSTON took no part in the consideration of the aboveDecision and Direction of Election.SeeRadio Corporation of America(Victor Division),89 NLRB 1226.